USCA11 Case: 20-14360      Date Filed: 12/21/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14360
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MALCOM ANWAR WILLIAMS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 0:15-cr-60120-KAM-2
                   ____________________
USCA11 Case: 20-14360             Date Filed: 12/21/2021         Page: 2 of 7




2                          Opinion of the Court                      20-14360

Before BRANCH, LUCK, and BRASHER, Circuit Judges.
PER CURIAM:
       Malcolm Williams, a federal prisoner proceeding pro se,
appeals the district court’s denial of his motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A). He argues that, after the
enactment of the First Step Act, district courts are not bound by the
definition of extraordinary and compelling reasons in U.S.S.G.
§ 1B1.13 and independently may determine whether there are
extraordinary and compelling reasons other than those listed. He
maintains that such reasons are present in his case, citing a change
in the law and the resentencing of his codefendants. After review,
we affirm.
                                   I.   Background
      Williams pleaded guilty in 2015 to Hobbs Act robbery
pursuant to a written plea agreement, which contained a sentence-
appeal waiver. At sentencing, Williams was deemed a career
offender under U.S.S.G. 4B1.2(a) on the basis that the Hobbs Act
robbery conviction qualified as a “crime of violence,” and Williams
had two prior state offenses that qualified as either a crime of
violence or a controlled substance offense. 1 Williams did not


1 At the time of Williams’s sentencing, the Sentencing Guidelines provided
that a defendant was a career offender if (1) he was at least 18 years’ old when
he committed the instant offense, (2) the instant offense was “either a crime
of violence or a controlled substance offense,” and (3) the defendant had two
prior felony convictions for “either a crime of violence or a controlled
USCA11 Case: 20-14360             Date Filed: 12/21/2021         Page: 3 of 7




20-14360                   Opinion of the Court                             3

object to his career-offender designation. The district court
imposed a sentence of 151 months’ imprisonment. Williams did
not appeal. Two of his codefendants did, however, and
successfully challenged their respective career-offender
enhancements on the basis that Hobbs Act robbery is not a crime
of violence under the Guidelines. See United States v. Eason, 953
F.3d 1184, 1187 (11th Cir. 2020).
       In 2020, Williams filed a pro se 18 U.S.C. § 3582(c) motion
seeking a sentence reduction based on “extraordinary and
compelling reasons,” namely, that (1) Hobbs Act robbery is no
longer considered a “crime of violence” due to an amendment to
the crime of violence definition in the Guidelines; (2) two of his
codefendants had their career-offender designations based on
Hobbs Act robbery vacated on appeal; and (3) one of his state
convictions should not have counted as a predicate offense for



substance offense.” U.S.S.G. § 4B1.1(a) (2014). “Crime of violence” was
defined as:
        any offense . . . punishable by imprisonment for a term
        exceeding one year, that—
        (1) has as an element the use, attempted use, or threatened use
        of physical force against the person of another, or
        (2) is burglary of a dwelling, arson, or extortion, involves use
        of explosives, or otherwise involves conduct that presents a
        serious potential risk of physical injury to another.
Id. § 4B1.2(a) (2014).
USCA11 Case: 20-14360          Date Filed: 12/21/2021   Page: 4 of 7




4                      Opinion of the Court                 20-14360

purposes of the career-offender enhancement. The government
opposed the motion.
       The district court denied the motion, concluding that it
lacked authority to reduce Williams’s sentence because a change in
law did not constitute an extraordinary and compelling reason to
reduce a sentence. Furthermore, it explained that, even if it had
the authority to reduce his sentence, consideration of the 18 U.S.C.
§ 3553(a) factors weighed against a reduction. Finally, the district
court noted that releasing him early would be inconsistent with the
policy statements in U.S.S.G. § 1B1.13 because Williams presented
a danger to the community. This appeal followed.
                         II.     Discussion
       We review de novo a defendant’s eligibility for an 18 U.S.C.
§ 3582(c) sentence reduction. United States v. Bryant, 996 F.3d
1243, 1251 (11th Cir. 2021). If a defendant is eligible for relief, we
review the district court’s decision to grant or deny relief for an
abuse of discretion. Id.; see also United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021).
      Generally, a court “may not modify a term of imprisonment
once it has been imposed.” 18 U.S.C. § 3582(c). Section
3582(c)(1)(A), however, provides the following limited exception:
      the court, upon motion of the Director of the [BOP],
      or upon motion of the defendant after the defendant
      has fully exhausted all administrative rights . . . may
      reduce the term of imprisonment . . . , after
USCA11 Case: 20-14360         Date Filed: 12/21/2021      Page: 5 of 7




20-14360               Opinion of the Court                          5

      considering the factors set forth in section 3553(a) to
      the extent that they are applicable, if it finds that . . .
      extraordinary and compelling reasons warrant such a
      reduction . . . and that such a reduction is consistent
      with applicable policy statements issued by the
      Sentencing Commission.
Id. § 3582(c)(1)(A). “The ‘applicable policy statement[ ]’ to which
§ 3582(c)(1)(A) refers states, in turn, that, the court may reduce a
term of imprisonment if, as relevant here, it ‘determines that . . .
the defendant is not a danger to the safety of any other person or
to the community.’” United States v. Tinker, 14 F.4th 1234, 1237
(11th Cir. 2021) (quoting U.S.S.G. § 1B1.13). Thus, under
§ 3582(c)(1)(A), the district court may reduce a movant’s
imprisonment term if: (1) there are “extraordinary and compelling
reasons” for doing so, (2) the factors listed in 18 U.S.C. § 3553(a)
favor doing so, and (3) doing so is consistent with the policy
statements in U.S.S.G. § 1B1.13. Id. (quotation marks omitted). If
the district court finds against the movant on any one of these
requirements, it cannot grant relief, and need not analyze the other
requirements. United States v. Giron, 15 F.4th 1343, 1347–48 (11th
Cir. 2021).
       The Sentencing Commission defines “extraordinary and
compelling reasons” for purposes of § 3582(c)(1)(A) in Application
Note 1 to U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13 cmt. (n.1); see
also Bryant, 996 F.3d at 1247, 1262–63. Pursuant to this definition,
there are four circumstances under which “extraordinary and
USCA11 Case: 20-14360         Date Filed: 12/21/2021    Page: 6 of 7




6                      Opinion of the Court                 20-14360

compelling reasons exist”: (A) the defendant suffers from (i) “a
terminal illness,” or (ii) a permanent health condition “that
substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility from which
he or she is not expected to recover”; (B) the defendant is “at least
65 years old,” “is experiencing a serious [age-related] deterioration
in physical or mental health,” and “has served at least 10 years or
75 percent of his or her term of imprisonment, whichever is less”;
(C) the defendant’s assistance is needed in caring for the
defendant’s minor child, spouse, or registered partner due to (i)
“[t]he death or incapacitation of the caregiver of the defendant’s
minor child or minor children” or (ii) “[t]he incapacitation of the
defendant’s spouse or registered partner”; and (D) there exist
“other” extraordinary and compelling reasons “[a]s determined by
the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. (n.1
(A)–(D)).
       Contrary to Williams’s argument on appeal, we have held
that “district courts are bound by the Commission’s definition of
‘extraordinary and compelling reasons’ found in 1B1.13.” Bryant,
996 F.3d at 1262. Furthermore, we have held that although the
catchall “other” extraordinary and compelling reasons provision
set forth in Application Note 1(D) gives discretion to the Director
of the BOP to identify other qualifying reasons, it “does not grant
discretion to courts to develop ‘other reasons’ that might justify a
reduction in a defendant’s sentence.” Id. at 1248. Accordingly,
because the BOP did not determine that other extraordinary and
USCA11 Case: 20-14360             Date Filed: 12/21/2021         Page: 7 of 7




20-14360                   Opinion of the Court                                7

compelling reasons existed in Williams’s case, he was eligible for
relief only if his asserted reasons fell within the reasons identified
as “extraordinary and compelling” in subsections (A) through (C)
of Application Note 1 to U.S.S.G § 1B1.13, which they did not. 2 See
Bryant, 996 F.3d at 1264–65. Consequently, the district court did
not err in denying his motion. 3
        AFFIRMED.




2 Furthermore, notwithstanding our Bryant decision, Application Note 1(D)
does not create an escape hatch from the normal federal post-conviction relief
procedures for collaterally attacking a sentence via a motion to vacate, correct,
or set aside sentence, pursuant to 28 U.S.C. § 2255. Williams already filed a
§ 2255 motion and cannot use § 3582(c) to circumvent § 2255’s procedural
hurdles.
3  We also note that Williams does not challenge the district court’s
determination that the § 3553(a) factors did not weigh in favor of a reduction
or that he posed a danger to the community if released early. Thus,
notwithstanding our holding concerning the extraordinary and compelling
reasons factor, the district court’s judgment is also due to be affirmed on these
alternative grounds. United States v. King, 751 F.3d 1268, 1277 (11th Cir. 2014)
(“[W]hen an appellant fails to challenge properly on appeal one of the grounds
on which the district court based its judgment, he is deemed to have
abandoned any challenge of that ground, and it follows that the judgment is
due to be affirmed.”).